DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Allemand et al. (US 2012/0097059).  For claims 3-5, Allemand et al. invoke US 11/766522, corresponding to Allemand (US 2008/0210052).
 	Regarding claim 1, Allemand et al. disclose “an ink composition (title) comprising:  	a plurality of metal nanowires (paragraph 86);  	one or more water soluble polymers (paragraph 87); and   	an aqueous liquid carrier (paragraph 85).” 	Regarding claim 2, Allemand et al. further disclose “wherein the plurality of metal nanowires comprises silver nanowires (paragraph 86).”  	Regarding claims 3-5, Allemand et al. state that the metal nanowires can be produced in accordance with 11/766552, corresponding to Allemand (US 2008/0210052).   	Regarding claim 3, Allemand discloses “wherein the plurality of metal nanowires has an 
 	Regarding claim 8, Allemand et al. further disclose “wherein the one or more water soluble polymers comprises a polyvinylpyrrolidone polymer (paragraph 15).” 	Regarding claim 9, Allemand et al. further disclose “wherein the aqueous liquid carrier comprises water (paragraph 10).” 	Regarding claim 10, Allemand et al. further disclose “wherein the ink composition comprises up to about 96 wt% aqueous liquid carrier, based on the weight of the entire ink composition (paragraph 10).” 	Regarding claim 11, Allemand et al. further disclose “wherein the ink composition comprises up to about 60 wt% water, based on the weight of the entire ink composition (paragraph 10).” 	Regarding claims 12 and 13, it has been held that when the claimed and prior art compositions are at least substantially identical, any properties are presumed inherent.  In this case, since the ink composition of Allemand et al. is identical to that claimed in claim 1, the recited properties of “wherein the ink composition has thixotropic behavior” and “wherein the ink composition has a capillary number (Ca) of about 0.8 to about 1.2” are presumed inherent. 	Regarding claim 14, Allemand et al. further disclose “wherein the ink composition further comprises one or more additives selected from the group consisting of a surfactant, a  	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allemand et al. in view of Lowenthal et al. (US 8454859). 	Regarding claim 7, Allemand et al. disclose all that is claimed, as in claim 1 above, including that the water soluble polymer can be, inter alia, polyvinyl pyrrolidone (paragraph 15), but fails to disclose “wherein the one or more water soluble polymers comprises a poly(ethylene . 	
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allemand et al.     
 	Regarding claim 15, Allemand et al. teach “a method of gravure printing a metal nanowire structure onto a substrate (paragraphs 53 and 89) comprising:  	depositing a first quantity of the ink composition according to claim 1 into one or more cavities in a gravure plate (paragraphs 35 and 89);  	transferring the ink composition from the one or more cavities onto a substrate (paragraphs 35 and 89); and  	removing at least a portion of the liquid carrier (paragraph 39: drying) … from the ink composition to form a metal nanowire structure comprising a plurality of metal nanowires disposed on the substrate (paragraph 89).”  	Allemand et al. fail to disclose removing “at least a portion of the one or more water soluble polymers from the ink composition.”  However, Allemand et al. disclose that the printed film was not conductive (paragraph 89).  Examiner asserts that one having ordinary skill in the art would know that the water-soluble polymer would need to be removed in order to make the printed film conductive.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to either anneal the printed structure or wash the 
 	Regarding claim 16, Allemand et al. further teach “wherein the gravure plate is a gravure cylinder (paragraph 35).” 	Regarding claim 17, Allemand et al. further teach “wherein the step of depositing the ink composition comprises applying a second quantity of ink to the gravure plate that is in excess of the first quantity, and removing the excess quantity of the ink composition from the gravure plate with a doctor blade (paragraph 35).”
 	Regarding claim 18, Allemand et al. disclose all that is claimed, as in claim 15 above, including that the gravure process is an indirect one (paragraph 35: see also the rejection of claim 17 above).  Allemand et al. fail to disclose “wherein the step of transferring the ink composition comprises directly transferring the ink composition to the substrate by directly contacting the substrate with the surface of the gravure plate, resulting in the transfer of the ink composition from the one or more cavities to the substrate.”  However, Examiner takes Official Notice that at the time of the invention, both direct and indirect gravure processes were known to be capable of printing a substrate using the gravure process.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to substitute a direct gravure process for the indirect gravure process of Allemand et al. because they were known to be equivalents for the purpose of printing a substrate using a gravure process.  See MPEP §2144.06.
 	Regarding claim 19, Allemand et al. further teach “wherein the step of transferring the ink composition comprises transferring the ink composition to a transfer surface, and contacting the substrate with the transfer surface resulting in a transfer of the ink composition to the substrate (paragraph 35).” 	Regarding 20, Allemand et al. further disclose “a metal nanowire structure comprising a structure formed by the method of claim 15 (paragraph 89).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853